

116 HR 5957 IH: K2 Veterans Toxic Exposure Accountability Act of 2020
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5957IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Green of Tennessee (for himself and Mr. Lynch) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to conduct a study regarding toxic exposure by members of the Armed Forces deployed to Karshi Khanabad Air Base, Uzbekistan, to direct the Secretary of Veterans Affairs to establish a registry regarding such exposure, and for other purposes.1.Short titleThis Act may be cited as the K2 Veterans Toxic Exposure Accountability Act of 2020.2.Study on toxic exposure at Karshi Khanabad Air Base, Uzbekistan(a)Study(1)In generalThe Secretary of Defense shall conduct a study on toxic exposure by members of the Armed Forces deployed to Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.(2)Matters includedThe study under paragraph (1) shall include the following:(A)An assessment regarding the conditions of Karshi Khanabad Air Base, Uzbekistan, during the period beginning October 1, 2001, and ending December 31, 2005, including an identification of toxic substances contaminating the Air Base during such period.(B)An epidemiological study of the health consequences of a member of the Armed Forces deployed to the Air Base during such period.(C)An assessment of any association between exposure to toxic substances identified under subparagraph (A) and the health consequences studied under subparagraph (B).(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report containing—(1)the study under subsection (a); and(2)a description of—(A)the benefits administered by the Secretary of Veterans Affairs that a veteran may be eligible to receive by reason of being exposed to toxic substances at Karshi Khanabad Air Base, Uzbekistan, while serving in the Armed Forces; and(B)the outreach conducted by the Secretary to inform such veterans of such benefits.3.Establishment of K2 toxic exposure registry(a)Establishment of registry(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(A)establish and maintain a registry for eligible individuals who may have been exposed to toxic substances at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005;(B)include any information in such registry that the Secretary of Veterans Affairs determines necessary to ascertain and monitor the health effects of the exposure of members to such substances;(C)develop a public information campaign to inform eligible individuals about the registry, including how to register and the benefits of registering; and(D)periodically notify eligible individuals of significant developments in the study and treatment of conditions associated with such exposure.(2)UpdatesThe Secretary shall take actions necessary to ensure that the registry may be updated with the cause of death of a deceased registered individual by—(A)an individual designated by such deceased registered individual; or(B)if no such individual is designated, an immediate family member of such deceased registered individual.(3)CoordinationThe Secretary of Veterans Affairs shall coordinate with the Secretary of Defense in carrying out paragraph (1).(b)Report to Congress(1)Reports by independent scientific organizationThe Secretary of Veterans Affairs shall enter into an agreement with an independent scientific organization to prepare reports as follows:(A)Not later than two years after the date on which the registry under subsection (a) is established, an initial report containing the following:(i)An assessment of the effectiveness of actions taken by the Secretaries to collect and maintain information on the health effects of exposure to toxic substances at Karshi Khanabad Air Base, Uzbekistan.(ii)Recommendations to improve the collection and maintenance of such information.(iii)Using established and previously published epidemiological studies, recommendations regarding the most effective and prudent means of addressing the medical needs of eligible individuals with respect to conditions that are likely to result from such exposure.(B)Not later than five years after completing the initial report described in subparagraph (A), a follow-up report containing the following:(i)An update to the initial report described in subparagraph (A).(ii)An assessment of whether and to what degree the content of the registry established under subsection (a) is current and scientifically up-to-date.(2)Submittal to Congress(A)Initial reportNot later than two years after the date on which the registry under subsection (a) is established, the Secretary of Veterans Affairs shall submit to Congress the initial report prepared under paragraph (1)(A).(B)Follow-up reportNot later than five years after submitting the report under subparagraph (A), the Secretary of Veterans Affairs shall submit to Congress the follow-up report prepared under paragraph (1)(B).(c)DefinitionsIn this section:(1)The term eligible individual means any individual who was deployed as a member of the Armed Forces to Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.(2)The term immediate family member, with respect to a deceased individual, means—(A)the spouse, parent, brother, sister, or adult child of the individual;(B)an adult person to whom the individual stands in loco parentis; or(C)any other adult person—(i)living in the household of the individual at the time of the death of the individual; and(ii)related to the individual by blood or marriage.(3)The term registered individual means an individual registered with the registry under subsection (a).4.Determination of presumptions of service connection for illnesses associated with K2 exposure(a)In general(1)Determination requiredNot later than 60 days after the date on which the Secretary of Veterans Affairs receives the results of a covered study, the Secretary shall make a determination whether a positive association exists between—(A)the exposure of humans to toxic substances at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005; and(B)the occurrence of a diagnosed illness in humans.(2)Bases of determinationIn making a determination under paragraph (1), the Secretary shall consider—(A)whether the evidence is statistically significant, capable of replication, and able to withstand peer review demonstrating that there is positive association between the exposure and the occurrence of a diagnosed illness;(B)the results of a covered study; and(C)all other sound medical and scientific evidence available to the Secretary.(3)PresumptionIf the Secretary determines that a positive association exists between exposure and a diagnosed illness pursuant to paragraph (1), the Secretary shall prescribe regulations providing that—(A)a presumption of service connection is warranted for the illness covered by that determination if the illness first becomes manifest within the period, if any, prescribed in such regulations in a covered veteran; and(B)such covered veteran shall be presumed to have been exposed to toxic substances at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005, unless there is conclusive evidence to establish that—(i)the covered veteran was not exposed to toxic substances in the course of such service in the Armed Forces; or(ii)the illness first became manifest prior to the covered veteran’s exposure.(4)SubmissionUpon the date on which the Secretary makes the determination under paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an explanation of such determination.(b)Regulations(1)Proposed regulations(A)TimingIf the Secretary determines under subsection (a)(1) that a presumption of service connection is warranted for an illness, the Secretary shall, not later than 180 days after making such determination—(i)issue proposed regulations setting forth the determination; or(ii)submit the initial report under subparagraph (B).(B)ReportsIf the Secretary does not issue proposed regulations by the deadline established in subparagraph (A), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the status of such proposed regulations. On a quarterly basis thereafter until the date on which the Secretary issues such proposed regulations, the Secretary shall submit to such committees an update on such status.(2)Final regulationsNot later than 180 days after the date on which the Secretary issues any proposed regulations under this subsection, the Secretary shall prescribe final regulations. Such regulations shall be effective on the date of issuance.(3)Presumption not warranted(A)PublicationIf the Secretary determines under subsection (a) that a presumption of service connection is not warranted for an illness, or proposes to remove a previously established presumption, the Secretary shall publish in the Federal Register a notice of that determination not later than 180 days after making the determination. The notice shall include an explanation of the evidence and scientific basis for that determination.(B)Removal of previous presumptionIf an illness already presumed to be service connected under this section is subject to a notice published under subparagraph (A), the Secretary shall issue proposed regulations removing the presumption for the illness not later than 180 days after publication of such notice.(4)Effect of removalWhenever the presumption of service connection for an illness under this section is removed under this subsection—(A)a veteran who was awarded compensation for the illness on the basis of the presumption before the effective date of the removal of the presumption shall continue to be entitled to receive compensation on that basis; and(B)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from the illness on the basis of the presumption before that date shall continue to be entitled to receive dependency and indemnity compensation on that basis.(c)Effective date of benefit awardsThe effective date of any benefit awarded by reason of this section shall be determined in accordance with section 5110 of title 38, United States Code, but shall in no case be earlier than the effective date of the final regulations prescribed pursuant to subsection (b)(2).(d)DefinitionsIn this section:(1)The term covered study includes—(A)the study conducted under section 2; and(B)any subsequent study or any study conducted by the National Academies of Sciences, Engineering, and Medicine regarding the effects of exposure of humans to toxic substances at Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.(2)The term covered veteran means a veteran who was deployed as a member of the Armed Forces to Karshi Khanabad Air Base, Uzbekistan, at any time during the period beginning October 1, 2001, and ending December 31, 2005.5.Access of the National Academies of Sciences, Engineering, and Medicine to information from the Department of DefenseUpon request by the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the Academies), the Secretary of Defense shall provide to the Academies information in the possession of the Department of Defense that the Academies determine useful in performing a covered study, as that term is defined in section 4(d). Such information includes, at a minimum, all environmental sampling data relative to any location included in the study.